MOTION TO DISMISS
CUTRER, Judge.
The plaintiff-appellee, Jesse Moses, moves to dismiss the suspensive appeals of *197Eagle Housing, Inc. and Ed’s Manufactured Housing, Inc.
The matter was tried on the merits on January 5, 1984, and taken under advisement. On February 23, 1984, judgment in favor of plaintiff-appellee was signed and mailed to the parties pursuant to Louisiana Code of Civil Procedure article 1913. On the same date the district court judge signed an order granting Eagle Housing, Inc., a suspensive appeal conditioned upon the furnishing of bond with good and solvent surety in the amount of forty thousand and no/100 ($40,000.00) dollars. A similar order was granted on behalf of Ed’s Manufactured Housing, Inc. on March 7, 1984. As of the date this motion to dismiss was filed, May 8, 1984, no suspensive appeal bonds have been filed either by Ed’s Manufactured Housing, Inc., or by Eagle Housing, Inc.
A failure to file a bond timely requires dismissal of the suspensive appeal. Since no bond is required for a devolutive appeal the appeals are maintained as devolutive appeals. Guidry v. Rubin, 419 So.2d 51 (La.App.3rd Cir.1982); Succession of Buvens, 373 So.2d 750 (La.App.3rd Cir.1979).
MOTION TO DISMISS SUSPENSIVE APPEAL GRANTED.
DEVOLUTIVE APPEAL MAINTAINED.